                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


JUSTAN ADAMS,                           )
                                        )
                   Plaintiff,           )
                                        )
v.                                      )    Civil No. 1:18-CV-446-NT
                                        )
PENOBSCOT COUNTY JAIL,                  )
                                        )
                   Defendant.           )



                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE


      On November 8, 2018, the United States Magistrate Judge filed with the court,

with copy to the Plaintiff, his Recommended Decision after a preliminary review of

the Plaintiff’s Complaint under 28 U.S.C.§ 1915. Recommended Decision (ECF No.

2). The time within which to file objections has expired, and no objections have been

filed. The Magistrate Judge notified the Plaintiff that failure to object would waive

their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED and the Plaintiff’s complaint be DISMISSED.

      SO ORDERED.

                                             /s/ Nancy Torresen__________________
                                             United States Chief District Judge

Dated this 7th day of December, 2018.
